         Case 1:18-cv-01862-CL        Document 8         Filed 03/10/20   Page 1 of 1




Joshua Trigsted
Oregon State Bar ID Number 06531
Trigsted Law Group, P.C.
5200 SW Meadows Rd, Ste 150
Lake Oswego, OR 97035
888-247-4126, ext. #1
866-927-5826 facsimile
josh@tlgconsumerlaw.com
Attorney for Plaintiff
                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION


                                                      Case No.: 1:18-cv-1862-CL
CASSIDY ATTLESON,
              Plaintiff,                              NOTICE OF VOLUNTARY DISMISSAL
                                                      WITH PREJUDICE
       vs.


CHARTER COMMUNICATIONS,
INC.
              Defendant

       NOTICE IS HEREBY GIVEN that Plaintiff has filed with the Clerk of the District Court

of Oregon, Plaintiff’s Notice of Dismissal of Case With Prejudice, a copy of which is herewith

served upon Defendant.


                                                 Dated this 10th day of March, 2020

                                                     By:_s/Joshua Trigsted______
                                                     Joshua Trigsted
                                                     Trigsted Law Group, P.C.
                                                     5200 SW Meadows Rd, Ste 150
                                                     Lake Oswego, OR 97035
                                                     888-247-4126, ext. #1
                                                     josh@tlgconsumerlaw.com
                                                     Attorney for Plaintiff



                                 Notice of Voluntary Dismissal - 1
